Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on April 23th 2020.  Claims 1 to 8 are pending and are examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority to German Patent Application No. DE 102019207303.4 filed on May 20th, 2019.

Specification
The disclosure is objected to because of the following informalities:
The end of the sentence from lines 18 to 20 of page 1 is unclear.  The verb “are” has no subject.
The sentence from lines 4 to 6 of page 4 contains two informalities.  “a” should be “an” and “vehicle, includes” should be “vehicle includes”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“mapping device which is functionally connected to the modeling device and is configured to provide the localization map, using the transfer model and supplied photographic satellite data” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 7, claim element "mapping device" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  Examiner is unable to find the corresponding structure in the Specification because the sections of Applicant's Specification that discuss these elements do not include the corresponding structure.  Therefore, claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "up-to-date" in claim 5 is a relative term which renders the claim indefinite.  The term "up-to-date" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As to claim 7, claim element "mapping device" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  Examiner is unable to find the corresponding structure in the Specification because the sections of Applicant's Specification that discusses these elements do not include the corresponding structure.  Therefore, claim 7 is rejected under 35 U.S.C.  112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Appropriate correction is required.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental 
Claims 1 to 6 recite a method to create a localization map, which is a mental process involving observation (sensor measurements and data collection), evaluation (feature matching and model generation), and judgment (map creation).  These claims do not contain any additional elements that amount to significantly more than the judicial exception because all steps can be performed in the human mind augmented by conventional tools like pencil and paper.  For example, a person can stand in the street and
sense their surrounds using their eyes (a surround-field sensor),
pull up satellite images from a book, set of print-outs, or their phone,
match objects detected via sight to objects in the satellite images,
generate a transfer model from these matched objects using pencil and paper, and
create a localization map using the transfer model and additional satellite images using pencil and paper.
Claims 1 to 5 match this example, but claim 6 involves using radar as the sensor.  However, the introduction of radar alone is insufficient to amount to insignificant 
Claim 7 recites a system to implement the method of claims 1 to 6.  Claim 8 recites a computing device to implement the method of claims 1 to 6.  Both claim 7 and 8 recite the same mental process as claims 1 to 6.  These claims do not contain any additional elements that amount to significantly more than the judicial exception because the additional elements are all well-understood, routine, and conventional.  Any technological components recited in the claims amount to insignificant extra-solution activity as these technological components appear to perform the functions of mere data gathering.  Again, see MPEP 2106.05(g).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3 and 7 to 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorum et al. (US 20160239983 A1), in view of Chen et al. (US 20150193963 A1).
The examiner interprets the term “surround-field sensor” as any sensor that can detect something related to position.  This interpretation matches lines 18 to 23 of page 9 of the specification: “sensorially acquired surround-field sensor data (e.g., radar data, lidar data, ultrasonic data, camera data, etc.)”.  Similarly, the examiner interprets the term “transfer model” as any sort of functional relationship that can accept satellite/aerial images as an input and outputs sensor data, or can accept sensor data as an input and outputs satellite/aerial images.  This interpretation matches lines 12 to 15 of page 3 of the specification: “the transfer model having the ability to convert photographic satellite data into surround-field sensor data and vice versa”.
As to claim 1, Dorum et al. disclose a method to create a localization map comprising of the steps of
sensing a defined region using a surround-field sensor of a mapping vehicle (Dorum et al., ¶[0037], “The processing server 102 may receive probe data from a mobile device 114.  The mobile device 114 may include one or more detectors or sensors as a positioning system built or embedded into or within the interior of the mobile device 114.  …  The mobile device 114 may use the detectors and sensors to provide data indicating a location of a vehicle.  The probe data may include, without limitation, location data, (e.g. a latitudinal, longitudinal position, and/or height, GPS coordinates, proximity readings associated with an radio frequency identification (RFID) tag, or the like), rate of travel, (e.g. speed), 
providing photographic satellite data of the defined region with the aid of a satellite (Dorum et al., ¶[0030], “The map database 108 may be maintained by a content provider e.g., a map developer. By way of example, the map developer can collect geographic data to generate and enhance the map database 108. There can be different ways used by the map developer to collect data. These ways can include obtaining data from other sources, such as municipalities or respective geographic authorities. In addition, the map developer can employ field personnel to travel by vehicle along roads throughout the geographic region to observe features and/or record information about them, for example. Also, remote sensing, such as aerial or satellite photography, can be used to generate map geometries directly or through machine learning as described herein.”);
determining matching detected objects of the region in the surround-field sensor data and in the photographic satellite data (Dorum et al., figure 7, element 706, “Categorize pixels of the first image based on the probe data”); and
creating the localization map using of the transfer model using further photographic satellite data, the further photographic satellite data being converted into corresponding data of the localization map (Dorum et al., figure 7, element 710, “Generate a map geometry based on the pixel categorization of the first image”);
generating a transfer model from the matching detected objects, the photographic satellite data being transferable reciprocally into the surround-field sensor data using the transfer model, wherein the transfer model is invertible or can reciprocate.  Dorum et al. teach taking aerial data and transforming it using a model to equivalent probe data but lack the reciprocation (Dorum et al. ¶[0086], “Additionally, the pixel categorized images may be used in training for machine learning to identify target pixel in aerial images in the absense of probe data”).  In effect, the training done on this model removes the need for the probe data and reduces the functional relationship to needing only image data.
	Chen et al. discloses a method to use local sensor data to generate synthetic aerial images (Chen et al., ¶[0003], “Systems/apparatuses and methods are provided for creating aerial images. In one embodiment, the method comprises receiving a three-dimensional point cloud image generated from an optical distancing system. The method further comprises receiving at least one two-dimensional street level image generated from at least one camera. The method further comprises colorizing the three-dimensional point cloud image with the at least one two-dimensional street level image, thereby forming a colorized three-dimensional point cloud image. The method further comprises projecting, using a processor, the colorized three-dimensional point cloud image onto a two-dimensional plane, and thereby forming a synthetic aerial image. In certain embodiments, the synthetic aerial image provides an aerial view that is occluded from view by a conventional aerial or satellite camera.”).  In effect, Chen et al. discloses a kind of inverse transfer model that accepts sensor data and outputs satellite images.  This is the opposite direction as disclosed by Dorum et al.
transfer model having the ability to convert photographic satellite data into surround-field sensor data and vice versa.  Then, using this combined transfer model, Dorum et al. disclose generating a transfer model from the matching detected objects, the photographic satellite data being transferable reciprocally into the surround-field sensor data using the transfer model (Dorum et al. ¶[0086], quoted earlier).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorum et al. and include the aerial image generation method, as taught by Chen et al.
	As to claims 2 and 3, iteration is a well-known principle used in control theory.  As already discussed, Dorum et al. and Chen et al. arrive at claim 1.  To arrive at claims 2 and 3, iteration must be added.  Iteration is often used to provide feedback and improve accuracy in control systems, and as such merely iterating a step in the method of claim 1 would have been obvious to a person with ordinary skill in the art.
	As to claim 7, Dorum et al. disclose a system for creating a localization map that comprises
a modeling device having a transfer model, surround-field sensor data and photographic satellite data being transferable reciprocally into each other using the transfer model (Dorum et al., fig. 7, elements 702 and 706, “Receive a first 
a mapping device which is functionally connected to the modeling device and is configured to provide the localization map, using the transfer model and supplied photographic satellite data (Dorum et al., fig. 7, element 710, “Generate a map geometry based on the pixel categorization of the first image”).
However, Dorum et al. do not disclose the invertible nature of the transfer model.  As previous discussed for claim 1, Chen et al. disclose a method to generate synthetic aerial images based on probe data.  This in fact discloses the inverse of the transfer model disclosed in Dorum et al.  To create the claimed transfer model, a person of ordinary skill in the art could combine the Dorum’s model and Chen’s model into a single all-encompassing transfer model.  The motivation to combine these two aspects is to ensure that the model can work regardless of the type of input provided (either satellite data or sensor data).  This combined transfer model then discloses a transfer model as described in the specification.  Then, using this combined transfer model, Dorum et al. discloses the transfer model used in the previous two bullet points (Dorum et al., fig. 7) and therefore the transfer model used in the claim 7.  As a consequence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorum et al. and include the aerial image generation method, as taught by Chen et al.
	As to claim 8, Dorum et al. disclose that one embodiment of their invention is a computing device (Dorum et al., abstract, “A method, apparatus and computer program product are provided for generating map geometry based on a received image and claim 8 match the limitations of claim 1, but they represent the method of claim as implemented as a computing device.  As stated before, Dorum et al. only disclose a transfer model that accepts aerial images as an input and outputs sensor data.  Dorum et al. fail to disclose the inverse relationship, but Chen et al. disclose a transfer model that accepts probe data as an input and outputs satellite data.  To create the claimed transfer model, a person of ordinary skill in the art could combine the Dorum’s model and Chen’s model into a single all-encompassing transfer model.  The motivation to combine these two aspects is to ensure that the model can work regardless of the type of input provided (either satellite data or sensor data).  This combined transfer model then discloses a transfer model as described in the specification.  Then, using this combined transfer model, Dorum et al. disclose the limitations of claim 8.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorum et al. and include the aerial image generation method, as taught by Chen et al.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorum et al. as applied to claim 1 above, and further in view of two non-patent literature documents, one by Goedegebuure and another by the US Department of State.  Claim 4 adds a manual classification for the reciprocal transfer of the photographic satellite data into the surround-field sensor data.  This manual classification must work two ways, and the NPL sources disclose both:
Manual classification using surround-field sensor data.  Goedegebuure discusses Google’s implementation of CAPTCHA methods to train artificial intelligence models by having computer users manually identify and classify objects, 
The literature from the Department of State discusses how analysts at the National Photographic Interpretation Center manually identified and classified objects, buildings, and vehicles from aerial images during the Cuban Missile Crisis (Department of State, “Analysis and interpretation of the photographs at the National Photographic Intelligence Center revealed that three medium-range ballistic missile sites were being developed near San Cristobal, in Pinar del Rio province. Photo analysts counted eight large MRBM transporters at the three locations and four erector launchers in tentative firing positions.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorum et al., include the aerial image generation method as taught by Chen et al, and include the manual classification of sensor data and aerial or satellite imagery as taught by the two NPL documents.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorum et al. as applied to claim 4Diaz et al. (US 2010007455 A1). Diaz et al. disclose a method to generate a localization map, wherein
The creation of the localization map is carried out with up-to-date photographic satellite data of a mapping region (Diaz et al., see ¶[0082], “Satellite images and/or aerial images show the surface of the earth at the instant at which they were taken. For this reason, the satellite and/or aerial image may contain information that is unwanted and not up-to-date, which must be filtered out of the satellite images and/or aerial images depending on their use. In particular, the use of satellite images and/or aerial images for producing photo-realistic maps for navigation systems in vehicles requires that obstacles such as vehicles, trees, etc., which are present in satellite images and/or aerial images when they are taken, be filtered out. If this were not done, when using the unprocessed satellite images and/or aerial images for producing photo-realistic maps for navigation systems in vehicles, there would be a feeling of uneasiness with regard to driving over these virtual obstacles. In addition, for example, the traffic conditions shown in the images do not correspond to the reality. Ultimately, a coherent superimposition of the satellite and/or aerial image with real-time data with respect to the current traffic conditions, the current road and/or parking-place occupancy, etc., is thereby made impossible.”);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorum et al., include the aerial image generation method as taught by Chen et al, include the manual classification of sensor data and aerial or satellite imagery, and include up-to-date images, as taught by Diaz et al.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorum et al. as applied to claim 1 above, and further in view of Focke et al. (US 20120087546 A1).  Focke et al. disclose a method to generate a localization map that uses radar as the surround-field sensor (Focke et al., ¶[0033], “The apparatus has a surround-field monitoring system, which includes a plurality of cameras 302 and, additionally or alternatively, one or more radar, ultrasonic or lidar devices”).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorum et al., include the aerial image generation method as taught by Chen et al, and include radar as the sensor as taught by Focke et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukuda (US 9547796 B2) teaches a method to create a localization map that combines aerial photographs and surround-field sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew Trettel/
Examiner, Art Unit 4114

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667